Exhibit February 19, 2008 TO THE PARTIES SET FORTH IN SCHEDULE A HERETO RE: Delta Air Lines 2007-1 Pass Through Certificates Form S-4 Registration Opinion Ladies and Gentlemen: We are acting as counsel to U.S. Bank Trust National Association, in its individual capacity ("U.S. Bank Trust"), and as (i) Pass Through Trustee (the “Series A Pass Through Trustee”) under the Pass Through Trust Agreement, dated as of November 16, 2000, between Delta Air Lines, Inc. (the “Company”) and U.S. Bank Trust (as successor in interest to State Street Bank and Trust Company of Connecticut, National Association) (the “Basic Agreement”) as supplemented by the Trust Supplement No. 2007-1A dated as of October 11, 2007,between the Company and U.S. Bank Trust (as supplemented, the “2007-1A Pass Through Trust Agreement”), pursuant to which the Delta Air Lines Pass Through Certificates, Series 2007-1A (the “Old Series A Pass Through Certificates”) were issued, and pursuant to which new Delta Air Lines Pass Through Certificates, Series 2007-1A (the “New Series A Pass Through Certificates”) are to be issued in connection with the Exchange Offer (as defined below); (ii) Pass Through Trustee (the “Series B Pass Through Trustee”) under the Basic Agreement as supplemented by the Trust Supplement No. 2007-1B dated as of October 11, 2007,between the Company and U.S. Bank Trust (as supplemented, the “2007-1B Pass Through Trust Agreement”) pursuant to which the Delta Air Lines Pass Through Certificates, Series 2007-1B (the “Old Series B Pass Through Certificates”) were issued, and pursuant to which new Delta Air Lines Pass Through Certificates, Series 2007-1B (the “New Series B Pass Through Certificates”) are to be issued in connection with the Exchange Offer; (iii) Pass Through Trustee (the “Series C Pass Through Trustee,” and together with the Series A Pass Through Trustee and Series B Pass Through Trustee, the “Pass Through Trustee”) under the Basic Agreement as supplemented by the Trust Supplement No. 2007-1C dated as of October 11, 2008,between the Company and U.S. Bank Trust (as supplemented, the “2007-1C Pass Through Trust Agreement,” and together with the 2007-1A Pass Through Trust Agreement and 2007-1B Pass Through Trust Agreement, the “Pass Through Trust Agreements”) pursuant to which the Delta Air Lines Pass Through Certificates, Series 2007-1C (the “Old Series C Pass Through Certificates,” and together with the Old Series A Pass Through
